Citation Nr: 0100605	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 8, 1987 
to March 3, 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Portland, 
Oregon Regional Office (RO) which denied service connection 
for schizophrenia.


REMAND

The veteran's service medical records contain no reference to 
mental or emotional problems.  A medical examination prior to 
separation was not conducted as the veteran indicated he did 
not desire a separation medical examination.  The DD Form 214 
indicates that the reason for his separation from service was 
his "admission of homosexuality/bisexuality."

The veteran's father, in a letter dated in March 1998 and 
appended to the application for compensation received in July 
1998, described his son's condition while in active service.  
According to his father, prior to discharge, the veteran 
called him on several occasions, and he was incoherent and 
his speech was rapid and pressured.  His father perceived 
this behavior as atypical at the time, and he indicated 
observing similar symptoms after his discharge.  The veteran 
refused to seek treatment or take medication.

According to his father, in June 1987, the veteran moved to 
the Netherlands to live with him; he did well for two years 
until his unexpected departure for the U.S. in August 1989.  
On his arrival in Oregon, he was hospitalized because of a 
suicide attempt and was diagnosed with schizoaffective 
disorder and depression.  He was committed to Oregon State 
Hospital.

The veteran's mother, in a letter to VA in September 1999, 
described him as outgoing, friendly, mature, and responsible 
prior to enlistment, but approximately six weeks after 
entering the service, he reportedly telephoned her several 
times, and sounded incoherent, confused, and in a state of 
panic.  He reportedly felt threatened, especially by the 
officers, and he believed that his mind was being controlled.  
His speech was disjointed and difficult to understand.  She 
reported contacting the commanding officer who confirmed that 
the veteran would be sent to Leavenworth, as he himself had 
feared.  According to his mother, the commanding officer was 
"non-committal" when she expressed concern about her son's 
mental state.

After his service discharge in March 1987, his mother stated 
that he isolated himself in his room, felt persecuted, and 
feared for his life.  He felt the Army was "out to get him" 
and that it was controlling his mind.  Afraid that his food 
was being poisoned, he ate only food packaged in cans or 
boxes that he opened himself.  Despite her encouragement, the 
veteran refused to seek treatment.  She indicated that he 
abruptly decided to leave for the Netherlands in June 1987, 
and she paid the airfare.  She described his behavior in the 
Netherlands, based on information she received at the time 
from her former husband.  She stated that he attempted to 
work and held a series of jobs, but he either quit them or 
was fired.  Apparently, he was able to survive financially 
with funds from the Dutch welfare authorities.  The house he 
was renting contained an attic where he spent most of his 
time.  He left the house only to purchase provisions and 
rarely answered the door.  She indicated that his condition 
was diagnosed in 1989 when he returned to the U.S.  

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____ (2000) (to 
be codified at 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  With 
respect to schizophrenia, it is presumed to be service 
connected if it manifests to a compensable degree within the 
year following service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Thus, lay statements 
describing the veteran's state of mind and behavior during 
that period would assist in establishing his claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (Nov. 17, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions

2. After obtaining the appropriate signed 
authorization for release of information, 
the RO should request copies of all 
available medical records pertaining to 
the veteran from Oregon State Hospital, 
since August 1989.  

3. The RO should also attempt to obtain 
from the veteran and his parents, 
statements of acquaintances or other 
disinterested parties describing his 
behavior and state of mind during service 
and/or within the years immediately 
following his service.  If such 
statements are not furnished within a 
reasonable period, the RO should proceed 
with re-adjudication.

4. The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  Stegall 
v. West, 11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to service 
connection for schizophrenia.  If the benefit sought on 
appeal remains denied the veteran and his representative 
should be furnished a supplemental statement of the case and 
be given the opportunity to respond.The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


